internal_revenue_service number release date index number ------------------------------------------------------------- ------------------------------------------------------------- ----- ------------------------------------------ -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-109910-07 date date ty ty abc trust year donor a donor b donor c family_member family_member family_member family_member family_member family_member family_member family_member family_member state family trustee family trustee family trustee non-profit corporation corporation a law firm general trustee a spouse a child ------------------------------------------------------------------------------- ---------------------------------------------------------- ------- ---------------------------------- -------------------------------- -------------------------------------- ----------------------------- ----------------------------------- --------------------- ------------------------------- ------------------------------------- ----------------------- ---------------------- ------------------------------ -------------------- -------------- ---------------------------- -------------------------- ----------------------------------------------------------------- ------------------------------ --------------------- ------------------------------------------------------------------------------- ------------------------------------- --------------------- ------------------------------------------ --------------------------------- plr-109910-07 child child child child child spouse b child child child date state family trustee family trustee family trustee general trustee b year district_court appellate court appellate court appellate court year year date abc trust abc trust trustee e x y law firm date state law dear ------------ -------------------------- ----------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------- ------------------------------------------------------------------------------- ---------------------------- --------------------------- ---------------------------------- ---------------------------- -------------------- --------- --------------------------------- -------------------------- ----------------------------------------------------------------- ----------------------- ------- ----------------------------------------------------------------------------- ---------------------------------------- ----------------------------------- --------------------------------------- ------- ------- -------------------------- -------------------------------------------------------------- -------------------------------------------------------------- ----------------------------- ------ ------ ------------------------------------------------------------------------ ------------------------- -------------------------------------- this is in response to a letter dated date from your authorized representative in which you request rulings concerning the income gift and generation-skipping_transfer gst tax consequences of a proposed settlement agreement and proposed division of abc trust facts in year donor a donor b and donor c created abc trust an irrevocable_trust year is prior to date plr-109910-07 article dollar_figure of abc trust defines issue to mean all persons who are lineal_descendants of the person whose issue are referred to except i persons who become descendants by legal adoption after attaining the age of years and their descendants and ii illegitimate descendants and their descendants article dollar_figure defines child to mean an issue of the first generation and grandchild to mean a child of a child article dollar_figure of abc trust provides that the beneficiaries of the trust are identified by classes as follows class one includes all the children of family_member class two includes the spouses of all of the children of family_member class three includes all of the grandchildren of family_member class four includes the spouses of all of the grandchildren of family_member class five includes all of the issue of the grandchildren of family_member class six includes the spouses of all of the issue of the grandchildren of family_member class seven includes family_member and family_member class eight includes family_member and family_member class nine includes the spouse of family_member and the spouse of family_member class includes all of the children of family_member and all of the children of family_member cla sec_11 includes the spouses of all of the children of family_member and the spouses of all of the children of family_member cla sec_12 includes all of the issue of the children of family_member and all of the issue the children of family_member and all of the issue of the children of the donors class includes the spouses of all of the issue of the children of family_member and the spouses of all of the issue of the children of family_member class includes all of the issue of family_member and cla sec_15 includes all of the issue of family_member article dollar_figure of abc trust provides that the power to make distributions of income and principal from the trust is vested solely in the trustees possessing the power of discretionary distributions under article dollar_figure of abc trust all income not distributed will be accumulated and added to principal article dollar_figure also provides that distributions may be made to one some or all members of any classes then eligible to receive distributions in such proportions and amounts equal or unequal as the trustees possessing the power of discretionary distributions deem advisable in their sole discretion article dollar_figure further provides that the power to make distributions will include the power to make complete distribution of all the trust assets at any time and thereby terminate the trust persons eligible to receive distributions shall be the living members of the classes in the order of eligibility as provided in article and plr-109910-07 article of abc trust generally provides that persons eligible to receive distributions are the living members of classes one through six until the closing of all of classes one through six article i provides that the persons eligible to receive distributions after the closing of classes one through six are members of classes seven through thirteen article ii provides that after the closing of classes seven through thirteen members of class fourteen are eligible to receive distributions article iii generally provides that after the closing of classes seven through fourteen members of class fifteen are eligible to receive distributions article dollar_figure of abc trust provides that in the event of the closing of all classes the trust assets shall be distributed to such persons other than any heir-at-law of family_member as would be determined to be the heirs-at-law of the donors’ great grandmother family_member had she died intestate immediately following the event that causes the last closing of a class under the statutes of descent of state article dollar_figure of abc trust provides in part that trustees possessing the power of discretionary distributions include those trustees acting under the trust instrument except any trustee a who by possessing a discretionary power to distribute or withhold any income or principal from any trust created hereunder would be a younger_generation_beneficiary having a present power with respect to any of the three donors b who is eligible to receive distributions from any trust created hereunder or who has the legal_obligation to support a beneficiary who is eligible to receive distributions from any trust created hereunder c who is a member of any of classes one through thirteen or d who with respect to any of the donors is a_related_or_subordinate_party within the meaning of sec_672 of the internal_revenue_code article dollar_figure of abc trust provides in part that abc trust is intended to endure in perpetuity except as otherwise required by the governing law of trust article dollar_figure of abc trust provides in part that any distributions from the trust to a beneficiary may in the sole discretion of the trustees possessing the power of discretionary distributions be retained for the sole benefit of the beneficiary in a separate trust referred to as a distribution trust article of abc trust generally provides for the creation of three family trusteeships designated as family trustee trusteeship family trustee trusteeship and family trustee trusteeship the original family trustees are issue of family_member each original family trustee and his or her successors shall have the power to appoint his or her successor from among the issue of family_member who have attained age years and are willing to serve article further provides that if any original or successor family trustee ceases to serve without having appointed a successor or if an issue appointed dies prior to attaining age the family trusteeship plr-109910-07 will be filled by the oldest living issue of family_member who has attained age years and is willing to hold such trusteeship if all of the issue of family_member are deceased at any time when a vacancy occurs in a family trusteeship the trusteeship will cease and the number of family trusteeships will be reduced article of abc trust generally provides that there shall be at least two but no more than three general trustees who are capable of possessing the power of discretionary distributions under article article further provides generally that if any general trustee other than general trustee a or any successor to general trustee a ceases to serve that general trustee will be succeeded by an individual selected by qualified officers of non-profit corporation or in the alternative by qualified directors of corporation a article provides that a third general trustee may be appointed by the original general trustees or in the alternative by the qualified officers of non-profit corporation or qualified directors of corporation a article also provides that in the event general trustee a or any successor to general trustee a ceases to serve two partners of law firm will designate a successor who is a partner associate officer director or member of law firm or of any successor law firm hereinafter a member of law firm the power to designate will be exercised by two partners of law firm as often as there is a vacancy in the trusteeship originally filled by general trustee a so that except as otherwise provided in article of abc trust a member of law firm will always be serving as a general trustee article dollar_figure of abc trust provides that the trustees exercising all powers conferred by law or by this agreement will do so unanimously except as otherwise provided in article article provides that a majority of all family trustees acting hereunder shall have the power to determine that no member of law firm will act as trustee under the trust agreement article of abc trust provides that the trustees possessing the power of discretionary distributions will have the power to transfer the situs of the administration of the trust from state to any other jurisdiction article of abc trust provides in part that the situs of the trust is the state in which the trustee or trustees who have physical possession of the trust assets reside article further provides that the rules of law and statutes of the state having situs of the trust from time to time will govern in all respects except that the law of state will govern compliance with the requirements of execution of the trust agreement at the creation of abc trust family_member was married to spouse a and had six children child child child child child and child the older children subsequent to the creation of abc trust family_member married spouse b three children namely child child and child the younger children were born to spouse b during the marriage a final judgment of dissolution of the marriage of family plr-109910-07 member and spouse b was entered on date in state prior to the dissolution of the marriage and prior to the birth of child family_member raised the issue of whether child and child were his biological children nevertheless in an agreement incorporated into the final judgment of dissolution of marriage family_member conceded that the younger children were children of the marriage and agreed that with respect to any testamentary_disposition the younger children would share equally and no differently than family_member 1’s children from prior or future marriages the current trustees of abc trust are family trustee family trustee family trustee general trustee a and general trustee b general trustee a is an original trustee and a member of law firm general trustee b is a member of law firm appointed in accordance with article of abc trust abc trust has been administered under the laws of state since inception in accordance with the situs and choice of law provisions in article of abc trust presently the classes eligible to receive discretionary distributions include classes one through six as described in article dollar_figure of abc trust the assets of abc trust consist of cash marketable_securities and equity interests in closely-held corporations partnerships and other business organizations the trustees represent that there have been no actual or constructive additions to abc trust since date litigation began in year when the current trustees of abc trust petitioned district_court in state the year petition for an order determining the proper beneficiaries of abc trust the trustees moved for a summary_judgment declaration that only biological and legally adopted children of family_member are considered issue of family_member the younger children moved for a summary_judgment declaration that younger children are considered potential individual beneficiaries of class one the older children filed documents in support of the trustees’ position district_court granted the trustees’ motion for summary_judgment appellate court reversed district_court and ordered that summary_judgment be entered in favor of the younger children concluding that state law did not authorize the trustees to collaterally attack the younger children’s parentage previously adjudicated in state the trustees’ petitions for review to appellate court and appellate court were summarily denied additional litigation followed with regard to the reimbursement of attorney fees and expenses that the younger children and the older children incurred in relation to the year petition in separate orders district_court awarded both parties the reimbursement requested after an appeal to appellate court this litigation was concluded by year in year the younger children petitioned district_court in state the year petition requesting an order a requiring the general trustees of abc trust general trustee a and general trustee b to allow counsel for the younger children to inspect and copy all documents relating to the administration of abc trust b imposing personal liability on general trustee a and general trustee b for attorney fees and plr-109910-07 expenses that the trustees charged against the trust assets in connection with the identity of the beneficiaries of abc trust c imposing personal liability on general trustee a and general trustee b for any and all attorney fees the trustees charged against the trust assets in connection with proceedings on the year petition d charging against the trust assets the reasonable attorney fees and expenses_incurred by the younger children in proceedings on the year petition e removing general trustee a and general trustee b as trustees of trust and directing that all successors to such trustees will be appointed by district_court and f appointing an independent institutional trustee as successor to general trustee a and general trustee b after the filing of the year petition the parties to the litigation engaged in substantial discovery and motion practice over a period of months before agreeing to mediate the ongoing dispute district_court appointed a guardian ad litem to represent the interests of the minor children of the older children and any other unborn or unascertained person who might claim an interest in abc trust by or through a relationship to the older children or their respective issue and appointed a second guardian ad litem to represent the interests of the potential future respective spouses issue and spouses of issue of the younger children and any unborn or unascertained person who may claim an interest in abc trust by or through a relationship to the younger children or their respective issue shortly before trial was scheduled to commence on the issues included in the year petition the parties ultimately agreed to and the guardians ad litem consented to a final settlement agreement and release hereinafter the agreement in which abc trust would be divided into two trusts one for the benefit of older children and one for the benefit of younger children with certain modifications as provided in the incorporated trust agreements the agreement was approved by order of district_court on date contingent on the issuance by the internal_revenue_service of a favorable private_letter_ruling with respect to the income gift and gst tax consequences of the proposed division and modification of abc trust pursuant to the agreement abc trust will be divided into two trusts abc trust and abc trust abc trust will be administered by general trustee a general trustee b family trustee family trustee and family trustee the current trustees of abc trust for the primary benefit of the older children and the other members of their respective family lines pursuant to the abc trust trust agreement abc trust will be administered by trustee e as the original trustee for the primary benefit of the younger children and the other members of their respective family lines pursuant to the abc trust trust agreement abc trust will be allocated x percent of the assets and liabilities of abc trust and abc trust will be allocated y percent of the assets and liabilities of abc trust all assets and liabilities will be allocated on a pro_rata basis provided that a if necessary the number of shares of common_stock of closely-held corporation b that are allocated to abc trust will be rounded up to the nearest whole number and number of shares allocated to abc trust will be rounded plr-109910-07 down to the nearest whole number b all shares or other interests in closely-held corporation a owned by abc trust will be allocated to abc trust and additional cash will be allocated from abc trust to abc trust to the extent necessary to provide abc trust with y percent of the assets of abc trust and c all units or interests in association owned by abc trust will be allocated to abc trust and additional cash will be allocated from abc trust to abc trust to the extent necessary to provide abc trust with y percent of the assets of abc trust in allocating assets the trustees will allocate assets in a manner that is fairly representative of the unrealized_appreciation and depreciation of the assets as of the effective date of the agreement the agreement also provides that legal and professional fees will be apportioned as follows the fees of general trustee a and general trustee b and the fees of any guardian ad litems appointed by district_court incurred in connection with the proceedings pertaining to the year petition will be paid from the assets of abc trust prior to division the fees of the older children will be paid from the assets of abc trust and the fees of the younger children will be paid from the assets of abc trust upon division of abc trust into abc trust and abc trust pursuant to the agreement the terms of abc trust and abc trust will be modified from the original terms of abc trust as follows definitions of older children older grandchildren younger children younger grandchildren and family line are added to the trust agreements of abc trust and abc trust article dollar_figure of abc trust and abc trust provides that older children of family_member include child child child child child and child article dollar_figure of abc trust and abc trust provides that older grandchildren of family_member includes all of the respective children of the older children of family_member article dollar_figure of abc trust and abc trust provides that younger children of family_member include child child and child article dollar_figure of abc trust and abc trust provides that younger grandchildren includes all of the respective children of the younger children of family_member article dollar_figure of abc trust and abc trust provides that family line of a child of family_member includes such child of family_member the spouse of such child of family_member the issue of such child of family_member and the respective spouses of the issue of such child of family_member the classes of beneficiaries originally described in article through of abc trust are modified as provided in article through of abc trust and abc trust pursuant to article through of abc trust class one includes all of the older children of family_member class two includes the spouses of all of the older children of family_member class three includes all of the older grandchildren of family_member plr-109910-07 class four includes the spouses of all of the older grandchildren of family_member class five includes all of the issue of the older grandchildren of family_member and class six includes the spouses of all of the issue of the older grandchildren of family_member pursuant to article through of abc trust class one includes all of the younger children of family_member class two includes the spouses of all of the younger children of family class three includes the younger grandchildren of family_member class four includes the spouses of all of the younger grandchildren of family_member member class five includes all of the issue of the younger grandchildren of family_member and class six includes the spouses of all of the issue of the younger grandchildren of family_member a new provision is included as article dollar_figure of abc trust and abc trust article dollar_figure of abc trust provides that upon the termination of the family line of an older child if there is then any continuing family line of a younger child the trustees effective as of the division date will allocate a share of the trust to the terminated family line of an older child by dividing the assets of the trust into so many equal fractional shares as there are continuing family lines of the older children plus one the share allocated to a terminated family line of an older child will be further divided into so many equal fractional shares so that there will be one share allocated to each continuing family line of a child of family_member any shares of a terminated family line of an older child allocated to the continuing family lines of the older children will continue to be aggregated held and administered pursuant to article of abc trust any shares of a terminated family line of an older child allocated to the continuing family lines of the younger children will be distributed to the then acting trustee under abc trust with respect to abc trust article dollar_figure of abc trust similarly provides that upon the termination of the family line of a younger child if there is then any continuing family line of an older child the trustees effective as of the division date will allocate a share of the trust to the terminated family line of a younger child by dividing the assets of the trust into so many equal fractional shares as there are continuing family lines of the younger children plus one the share allocated to a terminated family line of a younger child will be further divided into so many equal fractional shares so that there will be one share allocated to each continuing family line of a child of family_member any shares of a terminated family line of a younger child allocated to the plr-109910-07 continuing family lines of the younger children will continue to be aggregated held and administered pursuant to article of abc trust any shares of a terminated family line of a younger child allocated to the continuing family lines of the older children will be distributed to the then acting trustee under abc trust article of abc trust retains the substantive provisions of article of abc trust except that it restricts the potential appointment of successor family trustees to the older children of family_member or the issue of the older children of family_member rather than the issue of family_member as provided in article of abc trust article of abc trust retains the substantive provisions of article of abc trust except that article of abc trust a replaces the family trusteeships of family trustee family trustee and family trustee with the creation of three family trusteeships in the names of the younger children which are set to begin on date and b restricts the potential appointment of successor family trustees to the younger children of family_member or the issue of the younger children of family_member rather than the issue of family_member as provided in article of abc trust article of abc trust retains the substantive provisions of article of abc trust except that it removes the provision allowing the appointment of a third general trustee abc trust replaces the language of article and of abc trust with new language in article i through article iii of abc trust article i of abc trust defines qualified corporate trustee as a_trust company or banking association with a national charter having trust powers and having at least one billion dollars under administration article ii of abc trust provides that one qualified corporate trustee is required to be serving as trustee at all times article iii of abc trust provides that if no family trustees are acting under the agreement then a partner member or shareholder of law firm or an attorney with certain qualifications as designated in writing by two partners members or shareholders of law firm will have the power to remove or replace a qualified corporate trustee and will have a duty to appoint another qualified corporate trustee at any time when one or more family trustees are acting under this agreement a majority of the family trustees then acting will have the power to remove or replace a qualified corporate trustee and will have a duty to appoint another qualified corporate trustee in its place a new provision is included in abc trust as article article of abc trust provides that the trustee owning directly or indirectly any shares of common or preferred voting_stock of corporation b will exercise all voting rights in respect to the corporation b shares only in accordance with the written instructions of the trustees of plr-109910-07 abc trust article of abc trust provides that if any corporation b shares are distributed or transferred to any beneficiary or other person the trustee will first require such distributee to deliver to the trustees of abc trust an irrevocable proxy conferring upon the trustees of abc trust the right to exercise all voting rights in respect to such shares article of abc trust provides that articles and including any irrevocable proxy delivered pursuant to article will be ineffective after date article of abc trust and abc trust is modified from the original article of abc trust in that it provides that the rules of law and statutes of state regardless of the state that may be the situs of the trust from time to time will govern in all respects you now request the following rulings the implementation of the agreement and the division of abc trust pursuant thereto will not cause abc trust or the resulting subtrusts to lose exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the implementation of the agreement and the division of abc trust pursuant thereto will not create a transfer of property that is subject_to federal gift_tax under sec_2501 of the internal_revenue_code no gain_or_loss will be recognized for purposes of sec_61 or sec_1001 of the internal_revenue_code as a result of the division of abc trust ruling sec_2601 of the internal_revenue_code imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides that a_trust qualifies for transitional rule relief from the provisions of chapter of the code if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an plr-109910-07 exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to chapter if the settlement is the product of arm's length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the position of the litigating parties and reflects the parties' assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in this case abc trust was irrevocable on date further it is represented that there have been no actual or constructive additions to abc trust after date accordingly abc trust is exempt from gst tax under sec_26_2601-1 the terms of the agreement including the proposed division of abc trust and each of the proposed modifications to abc trust are the result of a settlement of numerous issues between the older children the younger children and the general trustees the litigation between the parties has been ongoing since the year petition a period of over years the issues have been tenaciously litigated including multiple appeals shortly before trial was scheduled to commence on the issues included in the most recent petition the agreement averted the need for a trial we conclude that the agreement constitutes a settlement of bona_fide issues regarding the administration of abc trust and regarding the construction of the terms of abc trust we also conclude that the terms of the agreement including the proposed division of abc trust and each of the proposed modifications to abc trust are the product of arm’s length negotiations and represent a compromise between the positions of the parties and reflect the parties’ assessments of the relative strengths of their positions we further conclude that the agreement is within the range of reasonable outcomes under the governing instrument and the applicable law of state addressing the issues resolved by the agreement accordingly based upon the facts submitted and the representations made we rule that the division and modification of abc trust as provided will not cause abc trust abc trust or abc trust to lose its status as exempt from the application of the federal gst tax by reason of the effective date rule contained in b of the act and the application of sec_26_2601-1 of the generation-skipping_transfer_tax regulations ruling plr-109910-07 sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him or her no power to change its disposition whether for his or her own benefit or for the benefit of another the gift is complete but if upon a transfer a donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the fact in the particular case sec_25_2511-1 provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party's claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated as discussed above the agreement represents the resolution of a bona_fide controversy between the parties the proposed settlement is a mediated settlement and is based on arm's length negotiations among all the interested parties all interested parties who hold or may hold an interest in abc trust including any minors and unborn heirs have been represented in the negotiations that preceded the order on date approving the agreement the terms of the agreement including the proposed division of abc trust and each of the proposed modifications to abc trust are the result of a settlement of numerous issues between the older children the younger children and the trustees we conclude that the agreement is reflective of the rights of the parties under the applicable law of state that would be applied by the highest court of state accordingly based on the facts submitted and representations made we conclude that the order of district plr-109910-07 court on date adopting the terms of the agreement will not cause any of the beneficiaries to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 the law of state authorizes a trustee on distribution of trust property or the division or termination of a_trust to make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation in 499_us_554 the supreme court concluded that an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage plr-109910-07 savings the court held that mortgage loans made by different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the practical effect of the agreement is to sever the respective interests of the older children and the younger children the respective interests of the older children and the younger children and their respective family lines in abc trust are entirely discretionary no beneficiary has an entitlement to the distribution of any particular income or assets from abc trust at any time the trust division and distribution pursuant to the agreement is equivalent to and consistent with a division and distribution made by the trustees pursuant to their power of discretionary distributions under the governing instrument and is within the applicable law of state upon division and distribution neither the older children nor the younger children nor their respective family lines will acquire any new or additional interests in the present case the older children and the younger children are severing their respective interests under abc trust however because the trust agreement of abc trust and the law of state authorize non-pro rata divisions the proposed trust division of abc trust into abc trust and abc trust will not result in the older children or the younger children acquiring any new or additional interests therefore under revrul_56_347 the division of abc trust is not a sale_or_other_disposition of property and does not result in a material difference in the legal entitlements enjoyed by the beneficiaries under cottage savings accordingly no gain_or_loss is recognized on the division of abc trust for purposes of sec_1001 in addition the present case is distinguishable from revrul_69_486 unlike the disguised transaction situation presented in the revenue_ruling here the trust agreement and the law of state authorizes non-pro rata divisions accordingly the proposed division will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust we rule that the proposed division of abc trust will not constitute a taxable disposition under sec_1001 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-109910-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries cc
